Citation Nr: 1739618	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for polycythemia rubra vera.

2. Entitlement to service connection for polycythemia rubra vera.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963, with prior ACDUTRA service. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Seattle, Washington.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2013, a Statement of the Case was issued in April 2014, and the Veteran filed a timely Form 9 in April 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for polycythemia rubra vera is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The July 2005 rating decision which denied service connection for polycythemia rubra vera became final.

2. The evidence of record since July 2005 relates to an unestablished fact necessary to substantiate the claim for polycythemia rubra vera and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for polycythemia rubra vera became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for polycythemia rubra vera.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence

The Veteran is seeking to reopen service connection for polycythemia rubra vera, a form of blood cancer.  The claim originally stems from a July 2005 rating decision, where the RO denied service connection for polycythemia rubra vera.  The RO denied the claim because there was no evidence of exposure to radiation during service or evidence that polycythemia rubra vera was due to exposure to ionizing radiation. 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  

The Veteran filed a December 2005 notice of disagreement with the RO's July 2005 denial of service connection, and a statement of the case was issued in June 2006.  However, he did not file a timely appeal to the June 2006 statement of the case.  Thus, the decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103 (2016).

Since the time of denial, VA has received numerous statements from the Veteran as to the potential connection between his polycythemia and service.  The Veteran has further provided additional medical records, including a private medical opinion. 

The medical evidence that was submitted since July 2005 include an August 2011 private medical report in which the Veteran's private physician provided a detailed medical opinion explaining the Veteran's medical history of polycythemia and further stating that radiation exposure does cause an increased risk of myeloproliferative disorders, such as polycythemia.  The physician further stated that the Veteran's explanation of radiation exposure may have led to an increased risk of him developing polycythemia.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, when presuming credibility of the August 2011 private medical opinion, the Board finds that this evidence addresses the basis for the previous denial, namely, the Veteran's polycythemia potential relation to his claimed in-service radiation exposure, and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  Accordingly, the Board finds that the claim for service connection for polycythemia rubra vera is considered reopened.   


ORDER

New and material evidence having been received, the appeal to reopen service connection for polycythemia rubra vera is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran is claiming service connection for polycythemia rubra vera, a form of blood cancer.  The Veteran contends that his polycythemia was caused by radiation exposure sustained in service while working as technician at a radio maintenance site.  

As an initial matter, the record is void of any in-service records.  The RO attempted to receive the Radiation Dose information from the United States Air Force.  However, the RO was notified that no information on radiation exposure was available for the Veteran and such records were potentially maintained in the military medical record or by the local unit.  Following this notification, the RO attempted to retrieve the Veteran's records from the National Archives and Records Administration but was informed that the Veteran's records were not obtainable and more than likely were destroyed in the 1973 fire.  All other attempts to locate any of the Veteran's in-service records have been unsuccessful.  The Board notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

In this case, the Board finds that the Veteran has not been afforded a VA examination for the claim on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been diagnosed with polycythemia rubra vera and that there is a private physician opinion that the specified condition can be caused by exposure to radiation.  Further, the Veteran has provided detailed statements of his duty station and potential radiation exposure while in-service. 

As such, because the Veteran has been diagnosed with polycythemia rubra vera, coupled with his competent lay statements of possible radiation exposure, the Board finds that a remand is required in order to provide the Veteran with a VA examination to obtain a medical examination with an opinion addressing the nature and etiology of his polycythemia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's polycythemia rubra vera claim.
 
2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed polycythemia rubra vera.  The record and a copy of this Remand must be made available to the examiner.  

Following the examination and a review of the entire record, to include the Veteran's lay statements concerning his in-service radiation exposure, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's polycythemia had its onset during, or is otherwise related to, his active duty service, to include his accounts of in-service radiation exposure as a maintenance technician at a radio site.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


